Citation Nr: 1813792	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-37 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for supraventricular arrhythmia (herein heart disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for left hip impingement syndrome (herein left hip disability).

3.  Entitlement to an initial compensable disability rating for right knee patellofemoral pain syndrome (herein right knee disability).

4.  Entitlement to an initial compensable disability rating for left knee patellofemoral pain syndrome (herein left knee disability).

5.  Entitlement to an initial compensable disability rating for left shoulder strain and status post torn labral tear (herein left shoulder disability).

6.  Entitlement to service connection for a right collar bone disability.

7.  Entitlement to service connection for a right hip disability.
8.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to September 2014, to include service in Afghanistan.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right hip disability and a bilateral hearing loss disability are being decided herein and the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right hip arthritis was shown in service and there have been subsequent manifestations of the same chronic disease during the appeal period.
2.  The Veteran does not have a bilateral hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right hip arthritis have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

2.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Hip Disability

Service connection may be established under 38 C.F.R. § 3.303(b) (2017), which states in part that "[w]ith chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  The regulation also states that "[f]or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time."  As such, service connection may be established when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease. For purposes of VA regulations, arthritis is considered a chronic disease.  See 38 C.F.R. § 3.309(a) (2017).

The Veteran's service treatment records (STRs) included the results of a July 2014 right hip MRI.  The reason for request noted that the Veteran had "chronic hip pains for more than 1 y[ea]r."  The impression stated "[o]steoarthritis of the right hip."  VA treatment records included a July 2015 note that referenced bilateral hip pain that was "constant, worse with standing, walking.  [O]ccasionally right hip locks out for 20+ minutes and unable to move."  Also of record are the results of a July 2015 right hip x-ray (which is within a year of the Veteran's separation from active service in September 2014).  The impression stated "[m]ild degenerative changes of the right hip including osteophytosis at the femoral neck head junction."  An August 2015 VA treatment note included an assessment of "mild right hip [osteoarthritis] per [x-ray]."

In review, as the Veteran's right hip arthritis (a chronic disease for VA purposes) was shown in service and there have been subsequent manifestations of the same chronic disease during the appeal period, the Board concludes that the criteria for entitlement to service connection for right hip arthritis have been met and, to this extent, the Veteran's claim is therefore granted.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

II.  Bilateral Hearing Loss Disability

The Veteran filed a claim in April 2014 for entitlement to service connection for a bilateral hearing loss disability and separated from active service in September 2014.  38 C.F.R. § 3.385 (2017) provides a specific definition as to when impaired hearing will be considered a disability for VA purposes and the definition is based on the results of audiometric testing and speech recognition scores.  The Veteran's STRs included a May 6, 2014 Report of Medical Examination and the audiometric testing results listed did not meet the definition outlined in 38 C.F.R. § 3.385 (2017).  In addition, the Veteran was afforded a VA audio examination on May 16, 2014 and the audiometric testing results and speech recognition scores did not meet the definition outlined in 38 C.F.R. § 3.385 (2017).  The remaining evidence of record did not include any audiometric testing results or speech recognition scores dated during the appeal period.  

In review, as the evidence of record did not include audiometric testing results that met the applicable definition of a hearing loss disability, the Board finds that the Veteran does not have a bilateral hearing loss disability for VA purposes.  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder. See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence of record does not show a bilateral hearing hearing loss disability for VA purposes and without this, the Veteran's claim cannot succeed.  As such, the Board concludes that a bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active service and, to this extent, the Veteran's claim therefore must be denied.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

The Board notes that the Veteran (and his representative) does not appear to have submitted any specific argument in relation to this appeal.  In any event, the Veteran is not competent to establish a hearing loss disability for VA purposes, as this is a medical question that must be based on audiometric testing pursuant to 38 C.F.R. § 3.385 (2017).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Finally, as applicable to this issue, neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 

ORDER

Entitlement to service connection for arthritis of the right hip is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.






REMAND

I.  Musculoskeletal Increased Rating Claims

With respect to the ratings for the Veteran's left hip, right knee, left knee and left shoulder disabilities, the Veteran was afforded a VA examination in May 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested or pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examination did not comply with Correia and as such, remand is required so that the Veteran may be afforded new VA examinations that contain adequate information pursuant to Correia.  

The Board also acknowledges the Veteran's statement on his July 2017 VA Form 9 (Appeal to [the Board]) that his "left hip consistently gives out on me when I am walking."   This symptom was not noted on the May 2014 VA examination report and suggests a possible increase in severity of the Veteran's left hip disability.  The VA examination on remand will determine the severity of this disability.  

II.  Heart Disability Increased Rating Claim

The Veteran was afforded a VA examination for his heart disability in May 2014.  On his July 2017 VA Form 9, the Veteran referenced having a heart operation, stating that "in 2014 I had my first cardial oblation and in 2017 I had my second operation."  That the Veteran had an operation following the May 2014 VA examination suggests that the Veteran's heart disability may have increased in severity.  As such, in light of the possible worsening of the Veteran's heart disability since the last VA examination, remand is required to afford the Veteran a new VA examination to determine the current severity of such disability.

The Veteran did not identify whether the referenced heart operation was under VA or private medical care.  As referenced below, outstanding VA treatment records will be obtained on remand.  If the Veteran received private medical care related to his heart disability, to include the referenced 2017 operation, he is informed that he may submit relevant records to VA or he may complete a release for such records, which VA will then attempt to obtain.

III.  Right Collar Bone Service Connection Claim

The Veteran filed a claim in May 2014 and listed "right collar bone pain with cracking noise."  His STRs included the results of a February 2014 right clavicle x-ray.  The reason for order was noted as "popping at sternal junction for several months."  The impression stated "[n]ormal examination."  The Veteran was afforded a VA examination in May 2014.  On a General Medical Disability Benefits Questionnaire (DBQ) the examiner listed the claimed condition of right collar bone pain and noted regarding a diagnosis "[n]o anatomic diagnosis; sternoclavicular crepitus."  The examiner also completed a Shoulder and Arm Conditions DBQ.  The examiner noted a diagnosis of sternoclavicular strain.  Under the medical history section, the examiner stated "[n]o diagnosis or treatment."  The examiner also stated that "circumduction of arm causes intermittent audible and palpable crepitus at the sternoclavicular joint, but no tenderness." 

Upon review, the Board finds that the May 2014 VA DBQs are not clear as to whether the Veteran has a diagnosed disability related to his claimed right collar bone pain with cracking noise.  While the examiner referenced no diagnosis, he also referenced a diagnosis of sternoclavicular strain.  As such, the Board finds that remand is required for a new VA examination to determine whether the Veteran has a diagnosis of a right collar bone disability.  An opinion will also be requested regarding direct service connection, in the event that a diagnosis is identified.

The Board also notes that, as referenced above, on remand the Veteran will be undergoing a VA examination for his left shoulder disability.  This examination will likely also include testing and findings related to the Veteran's right shoulder, as is common in regards to VA examinations and paired joints.  Such findings may be relevant to the Veteran's right collar bone disability claim.  As such, the Veteran's right collar bone disability claim is inextricably intertwined with the left shoulder disability claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).      

IV.  Outstanding Records

Finally, while on remand, all outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records are dated in February 2017).

2.  Afford the Veteran an appropriate VA examination to determine the severity of his left hip, right knee, left knee and left shoulder disabilities.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions and, if applicable, with the range of the opposite undamaged joint (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

3.  Afford the Veteran an appropriate VA examination to determine the severity of his heart disability.

4.  Afford the Veteran an appropriate VA examination regarding his right collar bone disability claim.

The examiner must also provide an opinion addressing:

a.  Whether at any time during the appeal period following the Veteran's separation from active service in September 2014 he has had a diagnosis related to his claimed disability of "right collar bone pain with cracking noise."

While review of the entire claims folder is required, attention is invited to the May 2014 Shoulder and Arm Conditions DBQ, which noted a diagnosis of sternoclavicular strain.

b.  If a diagnosis is identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the identified disability had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's in-service complaint of right collar bone pain with cracking noise.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



